PER CURIAM.
Request for oral argument in this case not having been timely filed, the points on appeal have been considered solely upon the briefs and record. The primary point involved questions the sufficiency of the evidence to establish appellant’s negligence as a matter of law. With respect to this point, appellant contends the trial court erred in denying her motion for a directed verdict and for a new trial. It is our view -that this issue is factual in nature and was properly submitted to and resolved by the jury on evidence from which it could have drawn conflicting inferences with respect to appellant’s negligence. See Haislet v. Crowley (Fla.App.1964), 170 So.2d 88.
Also involved is an attack upon the propriety of-certain instructions given by the trial court. We have considered this together with the other points on appeal, but find them to be without substantial merit.
Appellant having failed to demonstrate reversible error, the judgment appealed is affirmed.
RAWLS, C. J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.